MOTION TO IMMEDIATELY FILE BRIEF OUT OF TIME



IN THE TWELFTH COURT OF APPEALS OF THE STATE OF TEXAS
                                                                            FILED IN COURT OF APPEALS
                                                                             12lhGourl o' Appeals District


Grady L. Muhammad                            )
a/k/a Grady L. Choice                        )
                                             )
         Plaintiff-Appellee                  )
                                             ) Court of Appeals Case No.: 12-16-00189
                                             )
VS.                                          )
                                             )
Plains Pipeline, L.P.,                       )
A Limited Texas Partnership                  )
                                             )
         Defendant-Appellant                 )




                  MOTION TO IMMEDIATELY FILE BRIEF OUT OF TIME



      1. Background. The appellee's briefwas due on December 20, 2016, and that day has
         passed. The appellee has asked for and received three priorextension oftime to fde
         brief.
      2. Authority.   Pursuant to Rule 26(b)
      3. Reason.       The appellee is a truck driver and the only family member now in a
         financial position to hire an attorney or find services that could aid him with this
         case. The appellee was not ableto hire an attorney and was on the road working and
         the assistance and his niece whom are helping him, was not able to receive mail from
         the court of the date to file was December 20, 2016 not December 21, 2016.


      Because of this, appellee ask for permission to file the brief immediately


                                                            Respectfully submitted
                                                            Grady L. Muhammad
                                                            a/k/a Grady L. Choice
                                                            4939 CR 4317
                                                            Larue, Texas 75770
COURT OF APPEALS CASE NO.: 12-16-00189

REQUEST FOR ORAL ARGUMENT
                               CERTIFICATE OF SERVICE

                       Court of Appeal Case Number 12-16-00189 CV



       The undersigned hereby certifies that on Friday, January 27, 2017, a copy of the
foregoing response was served on the following counsel for Plains Pipeline, L.P. Counsel for
Respondent received Certificate of Service for The Brief, Motion to Immediately File Brief and
Request for Oral Arguments via fax to 210-249-3201.



       Ross Molina Oliveros, P.C.
       4118 Pond Hill Road, Ste#100
       San Antonio, Texas 78231




PURIFICATION REQUIRED IF SERVICE IS BY A PERSON OTHER THAN A PARTY OR PARTY'S ATTORNEY)

       I declare under penalty ofperjury that the information in this Certificate ofConference is
true and correct.



                 V-     „. -,..•-. .   (1
        Signed on]Q2AVj^^l ,2l>ir] in JXfr^ct',                    County, Texas

                                                 //   •//    /V/     '   M    Y
                                             Signature of Person Providing $0£fee ._
                                             Printed Name: /W//f (Oh fee -, Tfc^rftgW'
                                             Address: SH/^l/^ *-f/<T ~Tjk*{fc 1mW
                                             Date ofBirth:      Q- i3- >7^7 '